        Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                                   No. 1:18-CV-12433-NMG
 CARYL HULL LEAVITT, Individually and on Behalf of All
 Others Similarly Situated,
                                  Plaintiff,                       CLASS ACTION
                     vs.

 ALNYLAM PHARMACEUTICALS, INC., JOHN M.
 MARAGANORE, and MANMEET S. SONI,

                                  Defendants.



     MEMORANDUM OF LAW IN SUPPORT OF TUNC TOKER’S MOTION FOR
      APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF COUNSEL

       Tunc Toker respectfully submits this memorandum of law in support of his motion for:

       (a)   appointment as Lead Plaintiff for the proposed Class, pursuant to Section

21D(a)(3)(B) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78u-

4(a)(3)(B), as amended by the Private Securities Litigation Reform Act of 1995 (“PSLRA”); and

       (b) approval of his selection of Bernstein Liebhard LLP (“Bernstein Liebhard”) as Lead

Counsel and Berman Tabacco as Liaison Counsel for the proposed Class.

                               PRELIMINARY STATEMENT

       Presently pending in this District is the above-captioned securities class action brought on

behalf of all persons or entities (the “Class”) who purchased the securities of Alnylam

Pharmaceuticals, Inc. (“Alnylam” or the “Company”) between February 15, 2018 and September

12, 2018, both dates inclusive (the “Class Period”), against Defendants for their alleged

violations of the Exchange Act.

       Under the PSLRA, class action complaints asserting violations of the Exchange Act

trigger statutory requirements for selecting the most adequate plaintiff to lead the action on

                                                1
        Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 2 of 11



behalf of the proposed class (the “Lead Plaintiff”). The presumptive Lead Plaintiff is the movant

that has both the largest financial interest in the litigation and has made a prima facie showing

that it is a typical and adequate class representative under Rule 23 of the Federal Rules of Civil

Procedure.

       As set forth more fully herein, Mr. Toker satisfies these requirements and should be

appointed Lead Plaintiff. First, Mr. Toker lost $89,686 on his purchases of Alnylam securities

during the Class Period. Mr. Toker believes that his loss is the largest financial loss in the action

and his substantial financial interest will ensure his vigorous prosecution of the Class’ claims.

Second, Mr. Toker satisfies Federal Rules 23(a)(3) and (a)(4), as his claims are typical of the

claims of the Class, he has no interests that are antagonistic to the Class, and he will fairly and

adequately represent the interests of the Class. Additionally, Mr. Toker has selected experienced

and qualified counsel that can adequately represent the Class.

       Accordingly, Mr. Toker respectfully requests that the Court grant his motion to appoint

him as Lead Plaintiff and to approve his selection of Bernstein Liebhard as Lead Counsel and

Berman Tabacco as Liaison Counsel.

                              SUMMARY OF THE COMPLAINT

       Alnylam is a biopharmaceutical company that discovers, develops, and commercializes

novel therapeutics based on RNA interference (RNAi).

       The Complaint alleges that, throughout the Class Period, Defendants made false and/or

misleading statements and/or failed to disclose that: (1) Alnylam overstated the efficacy and

safety of its Onpattro (patisiran) lipid complex injection; and (2) as a result, Alnylam’s public

statements were materially false and misleading at all relevant times. When the true details

entered the market, the lawsuit claims that investors suffered damages.



                                                 2
        Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 3 of 11



       On September 12, 2018, Nomura/Instinet analyst Christopher Marai stated that a review

document released by the U.S. Food and Drug Administration’s (“FDA”) Center for Drug

Evaluation and Research “highlights greater risk” with respect to certain trials of Alnylams’

ONPATTRO (patisiran) lipid complex injection, as well as “a limited market opportunity in

TTRcardiomyopathy, and a potential platform safety risk.” Specifically, Marai asserted that

“[t]he document highlights FDA reviewers’ concerns over cardiac deaths in patients treated with

ONPATTRO and suggests that the drug should be limited to patients with polyneuropathy

only (i.e., not patients with cardiac manifestations and polyneuropathy).          Furthermore, we

believe some comments on the lack of cardiac efficacy call into question claims made by

[Alnylam] in this regard.”

       On this news, Alnylam stock fell $5.60 per share, or over 5%, from its previous closing

price to close at $94.75 per share on September 12, 2018, damaging investors.

                                          ARGUMENT

I.     THE COURT SHOULD APPOINT MR. TOKER AS LEAD PLAINTIFF

       A.      The Procedure Required by the PSLRA

       The PSLRA establishes a straightforward sequential procedure for selecting a Lead

Plaintiff in “each private action arising under [the Exchange Act] that is brought as a plaintiff

class action pursuant to the Federal Rules of Civil Procedure.” Sections 21D(a)(1) and (a)(3)(B),

15 U.S.C. §§ 78u-4(a)(1) and (a)(3)(B).

       First, the plaintiff who files the initial action must publish a notice (the “Early Notice”) to

the class within 20 days of filing the action informing putative class members of: (1) the

pendency of the action; and (2) their right to file a motion for appointment as Lead Plaintiff

within 60 days after publication of the Early Notice. 15 U.S.C. § 78u-4(a)(3)(A)(i). Second, the

PSLRA directs courts to consider any motion to serve as Lead Plaintiff filed by putative class

                                                 3
         Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 4 of 11



members in response to an Early Notice by the later of: (i) 90 days after publication of the Early

Notice; or (ii) as soon as practicable after the Court decides any pending motion to consolidate.

15 U.S.C. § 78u-4(a)(3)(B). Finally, in considering any motion to serve as Lead Plaintiff, the

Court “shall appoint as lead plaintiff” the “most adequate plaintiff.” 15 U.S.C. § 78u-

4(a)(3)(B)(i).

       The PSLRA provides a “rebuttable presumption” that the “most adequate plaintiff” is the

person that:

       i)        has either filed the complaint or made a motion in response to an Early
                 Notice;

       ii)       in the determination of the court, has the largest financial interest in the relief
                 sought by the class; and

       iii)      otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
                 Procedure.

15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

       This presumption “may be rebutted only upon proof” by a putative class member that the

presumptively most adequate plaintiff: (1) “will not fairly and adequately protect the interests of

the class”; or (2) “is subject to unique defenses that render such plaintiff incapable of adequately

representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).

       As set forth infra, Mr. Toker meets the foregoing criteria, and thus is entitled to the

presumption of being the “most adequate plaintiff” for the Class.

       B.        Mr. Toker is the Most Adequate Plaintiff

       Mr. Toker respectfully submits that he is presumptively the “most adequate plaintiff”

because he has made a motion in response to an Early Notice, has the largest financial interest in

the relief sought by the Class, and otherwise satisfies the requirements of Rule 23 of the Federal

Rules of Civil Procedure.


                                                    4
         Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 5 of 11



               1.      Mr. Toker’s Motion is Timely

       On September 26, 2018, the Early Notice was published via Globe Newswire. See

Declaration of Leslie R. Stern (“Stern Decl.”), Ex. A; City of Bristol Pension Fund v. Vertex

Pharm., 2012 WL 6681907, at *3 (D. Mass. Dec. 21, 2012) (“Plaintiff has also complied with

the notice requirement. On September 6, 2012, plaintiff published notice of the pendency of this

action on Globe Newswire, a national, business-oriented newswire service.”). Accordingly,

putative class members had until November 26, 2018 to file their Lead Plaintiff motions. See 15

U.S.C. § 78u-4(a)(3)(A)(i)(II) (“not later than 60 days after the date on which the notice is

published, any member of the purported class may move the court to serve as lead plaintiff of the

purported class.”).

       Mr. Toker has timely filed this motion in response to the Early Notice. Additionally, he

has filed a sworn certification, pursuant to 15 U.S.C. § 78u-4(a)(2)(A), attesting to his review of

the complaint in this action and his willingness to serve as a representative of the Class,

including providing testimony at deposition and trial, if necessary. See Stern Decl., Ex. B.

Accordingly, Mr. Toker satisfies the first requirement to serve as Lead Plaintiff for the Class.

               2.      Mr. Toker Has the Largest Financial Interest in the Relief Sought by
                       the Class

       The PSLRA instructs the Court to adopt a rebuttable presumption that the “most adequate

plaintiff” is the plaintiff or movant with “the largest financial interest in the relief sought by the

class” who “otherwise satisfies the requirements of Rule 23.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I).

       Mr. Toker suffered losses of $89,686 in connection with his purchases of Alnylam

securities during the Class Period. See Stern Decl., Ex. C. Mr. Toker is not aware of any other

movant that has suffered greater losses in Alnylam securities during the Class Period.

Accordingly, Mr. Toker has the largest financial interest in this litigation.


                                                  5
         Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 6 of 11



               3.      Mr. Toker Satisfies the Requirements of Fed. R. Civ. P. 23

       “‘The [initial] determination of whether the movant with the largest interest in the case

‘otherwise satisfies’ Rule 23 should be confined to determining whether the movant has made

a prima facie showing of typicality and adequacy.’” Garbowski v. Tokai Pharm., Inc., 302 F.

Supp. 3d 441, 446 (D. Mass. 2018) (internal citation omitted). Mr. Toker satisfies the adequacy

and typicality requirements of Rule 23 of the Federal Rules of Civil Procedure, which are the

only Rule 23 provisions relevant to a determination of Lead Plaintiff under the PSLRA. See

Arkansas Teacher Ret. Sys. v. Insulet Corp., 177 F. Supp. 3d 618, 622 (D. Mass. 2016) (“At this

stage, the [movant] need only make a prima facie showing of typicality and adequacy.”).

                       (a)     Mr. Toker’s Claims Are Typical of Those of the Class

       “‘[I]n inquiring whether the movant has preliminarily satisfied the typicality requirement,

[courts] should consider whether the circumstances of the movant with the largest losses are

markedly different or the legal theory upon which the claims [of that movant] are based differs

from that upon which the claims of other class members will perforce be based.’” Garbowski,

302 F. Supp. 3d at 446 (internal citation omitted).

       Mr. Toker’s claims are typical of the Class in that he: (i) suffered the same injuries as a

result of the same, or substantially the same, course of conduct by the named Defendants; and

(ii) bases his claims on the same, or substantially the same, legal theories as the Class. Id.

       Here, the questions of law and fact common to the members of the Class and which may

affect individual Class members include whether:

               •       Defendants violated the federal securities laws; and

               •       the members of the Class sustained damages and, if so,
                       what is the proper measure of damages.




                                                  6
         Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 7 of 11



       These questions apply equally to Mr. Toker as to all members of the Class. Since Mr.

Toker’s claims have the same essential characteristics as those of the other Class members, the

typicality requirement is satisfied.

                       (b)        Mr. Toker Will Fairly and Adequately Protect the Interests of
                                  the Class

       “In assessing adequacy at this stage, the court must also consider whether the proposed

lead plaintiff ‘has the ability and incentive to represent the claims of the class vigorously,

[whether he] has obtained adequate counsel, and [whether] there is [a] conflict between [the

movant’s] claims and those asserted on behalf of the class.’” Garbowski, 302 F. Supp. 3d at 446–

47 (internal citation omitted).

       Mr. Toker is an adequate Lead Plaintiff. Mr. Toker and members of the Class have the

same interest: to maximize the recovery from Defendants as a result of the alleged fraud.

Because of Mr. Toker’s significant financial stake in the litigation, Class members can be

assured that Mr. Toker has the incentive to vigorously prosecute the claims.

       Additionally, Mr. Toker has demonstrated his adequacy through his selection of

Bernstein Liebhard as Lead Counsel for the proposed Class. As discussed more fully below,

Bernstein Liebhard is highly qualified and experienced in the area of securities class action

litigation and has repeatedly demonstrated its ability to prosecute complex securities class action

lawsuits.

II.    THE COURT SHOULD APPROVE MR. TOKER’S CHOICE OF COUNSEL

       The PSLRA vests authority in the Lead Plaintiff to select and retain lead counsel, subject

to court approval. 15 U.S.C. § 78u-4(a)(3)(B)(v).

       Bernstein Liebhard has extensive experience prosecuting complex securities class

actions, such as this one, and is well qualified to represent the Class. See Stern Decl., Ex. D


                                                  7
        Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 8 of 11



(Firm Résumé of Bernstein Liebhard). Accordingly, the Court may be assured that by approving

Bernstein Liebhard as Lead Counsel, the Class is receiving high-caliber legal representation.

       Bernstein Liebhard has frequently been appointed as Lead Counsel or Co-Lead Counsel

since the passage of the PSLRA, and has frequently appeared in major actions before this and

other courts throughout the country. The National Law Journal has recognized Bernstein

Liebhard for thirteen years as one of the top plaintiffs’ firms in the country. In 2016, Bernstein

Liebhard was listed for the eleventh consecutive year in The Legal 500, a guide to the best

commercial law firms in the United States, as well as in Benchmark Plaintiff: The Definitive

Guide to America’s Leading Plaintiff Firms & Attorneys for four consecutive years. Bernstein

Liebhard was also selected to the National Law Journal’s annual “America’s Elite Trial

Lawyers” list for three consecutive years.

       Some of Bernstein Liebhard’s outstanding successes include:

               •      In re Beacon Associates Litigation, No. 09 CIV 0777
                      (LBS) (AJP) (S.D.N.Y. 2013) ($219 million settlement);

               •      In re Fannie Mae Securities Litigation, No. 04-1639 (FJL)
                      (D.D.C. 2013) ($153 million settlement);

               •      In re Tremont Securities Law, State Law and Insurance
                      Litigation, No. 08-CV-11117 (TPG) (S.D.N.Y. 2011)
                      (settlement in excess of $100 million);

               •      In re Marsh & McLennan Companies Securities Litigation,
                      No. 04-CV-8144 (CM) (S.D.N.Y. 2009) ($400 million
                      settlement);

               •      In re Royal Dutch/Shell Transport Securities Litigation,
                      No. 04-374 (JAP) (D.N.J. 2008) (U.S.-based settlement
                      amounting to $166.6 million);

               •      In re Freeport-McMoRan Copper & Gold, Inc. Derivative
                      Litigation, C.A. No. 8145-VCN (Del. Ch. 2015) ($153.5
                      million settlement in a shareholder derivative action); and



                                                8
        Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 9 of 11



               •       City of Austin Police Retirement System v. Kinross Gold
                       Corp. et al., No. 12-CV-01203-VEC (S.D.N.Y. 2012) ($33
                       million settlement).

       Further, Bernstein Liebhard partner Stanley Bernstein served as Chairman of the

Executive Committee in In re Initial Public Offering Securities Litigation, No. 21 MC 92 (SAS)

(S.D.N.Y. 2009), one of the largest consolidated securities class actions ever prosecuted,

resulting in a $586 million settlement.

       Additionally, Berman Tabacco maintains offices in this District, has extensive securities

class action experience, and employs lawyers admitted to practice in this District. See Stern

Decl., Ex. E (Firm Résumé of Berman Tabacco). Accordingly, Berman Tabacco “has the

requisite experience to serve in the (largely administrative) role of Liaison Counsel.” Soto v.

Hensler, 235 F. Supp. 3d 607, 624 (D. Del. 2017) (citing KBC Asset Mgmt. NV ex rel. Chemed

Corp. v. McNamara, 78 F.Supp.3d 599, 607 n.8 (D. Del. 2015) (discussing role and duties of

Liaison Counsel).

                                          CONCLUSION

       For the foregoing reasons, Mr. Toker respectfully requests that this Court: (1) appoint

him as Lead Plaintiff of this action, and all subsequently-filed, related actions; and (2) approve

his selection of Bernstein Liebhard as Lead Counsel and Berman Tabacco as Liaison Counsel for

the proposed Class.




                                                9
      Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 10 of 11



Dated: November 26, 2018            Respectfully submitted,

                                    BERMAN TABACCO

                                    /s/ Leslie R. Stern
                                    Leslie R. Stern (BBO #631201)
                                    1 Liberty Square
                                    Boston, MA 02109
                                    Telephone: (617) 542-8300
                                    Facsimile: (617) 542-1194
                                    Email: lstern@bermantabacco.com

                                    Proposed Liaison Counsel for the Proposed
                                    Class

                                    BERNSTEIN LIEBHARD LLP
                                    Stanley D. Bernstein
                                    Laurence J. Hasson
                                    Daniel Sadeh
                                    10 East 40th Street
                                    New York, NY 10016
                                    Telephone: (212) 779-1414
                                    Facsimile: (212) 779-3218
                                    Email: bernstein@bernlieb.com
                                            lhasson@bernlieb.com
                                            dsadeh@bernlieb.com

                                    Counsel for Tunc Toker and Proposed Lead
                                    Counsel for the Proposed Class




                                    10
        Case 1:18-cv-12433-NMG Document 18 Filed 11/26/18 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I, Leslie R. Stern, hereby certify that this document filed through the CM/ECF system

will be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to those indicated as non registered participants on

November 26, 2018.



Dated: November 26, 2018                                     /s/ Leslie R. Stern
                                                             Leslie R. Stern (BBO #631201)




                                                11
